Case 1:21-cv-03828-GBD Document 13 Filed 07/26/21 Page 1of1

a

mere 7)
We Fe wy Ry Ae
USie OI il

oe LO kak BY
4

Ho CALEY FILED)

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JOSE QUEZADA, on behalf of himself and all
others similarly situated,

4
!
I
i
t
l
1
V
1
t
1
1
t
i
t
t
I
1
i
I
1
‘
!
1
t
1
1
f
1
1
t
!
i
1
1
1
et Nanhai RY at le thc a eb
z cow

 

 

Plaintiffs, ;
-against- : ORDER

RAEL, INC., : 21 Civ. 3828 (GBD)

Defendant.

GEORGE B. DANIELS, District Judge:
The initial conference is adjourned from July 29, 2021 to September 29, 2021 at 9:30 a.m.

The parties shall meet and confer regarding a case management plan and file a status letter no later

than September 22, 2021.

Dated: July 26, 2021
New York, New York

SO ORDERED.

CEGROEA, DANIELS

UNITED STATES DISTRICT JUDGE

 

 

 
